DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/5/21 has been entered.  Claims 2-4, 7-11, 16, 18-19, and 21-29 remain pending in the application, Claims 1, 5-6, 12-15, 17, and 20 have been canceled, and no new claims were added.  

Response to Arguments
Applicant’s arguments, filed 11/5/21, with respect to the rejection of claim 7 under Grasso have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saylor.  Applicant’s argument states that Saylor does not teach the luminous transmittance being greater than or equal to about 30% and less than or equal to about 75% when the photochromic pigments are in the faded state but provides no additional arguments and upon further review, Saylor does teach this element.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim language does not mention the wavelength range for the new claim language, which from the specification is from about 380 nm to about 780 nm, but the way the claim is written it can easily be mistaken for the 200-400 range or over any range.  Further, there is not support for the new claim language absent the inclusion of the range.  For examination purposes, the claim will be treated as luminous transmission over the range of about 380 nm to about 780 nm. 
Claims 2-3, 8-9, 11, 16, 18-19, and 21-29 are rejected for depending on rejected Claim 7. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 11, 16, 18-19, and 21-291 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 2016/0231595), previously cited, in view of Trajkovska et al. (US 2014/0093661), previously cited, in further view of Saylor (US 2017/0315384), previously cited. 
Regarding Claim 7: Grasso teaches eyewear comprising a lens (fig 1) comprising: a rear lens element facing an eye of a user when worn by a user (5) having a first convex surface (not labeled) and a first concave surface (3), the rear lens element comprises photochromatic pigments configured to transition from a faded state to a darkened state when exposed to ultraviolet light (7, ¶22) wherein a percentage change of a luminous transmittance of the lens when switching between the faded and darkened state is greater than or equal to about 5% (¶17, difference between 60% and 80% is >5%), and 
Regarding Claim 8: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the rear lens element comprises glass (¶45). 
Regarding Claim 9: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the rear lens element is colored (¶50).  
Regarding Claim 11:
Regarding Claim 16: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7, and Grasso further teaches wherein the rear lens element comprises an adhesive layer (7) and wherein the photochromatic pigments of the lens element reside in the adhesive layer of the rear lens element (¶22).  
Regarding Claim 18: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 16 but does not specifically teach the thickness of the adhesive layer along an optical axis of the lens being between about 10 µm and about 100 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an adhesive layer with a thickness between about 10 and about 100 µm for the purpose of providing an adhesive layer that still achieves the desired darkening results while also minimizing thickness of the lens system for weight and aesthetic purposes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).    
Regarding Claim 19: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 16, and Grasso further teaches wherein the mean light transmittance of the adhesive layer in a wavelength range between about 380 nm and about 780 nm is less than about 65% when the photochromatic pigments are in the darkened state (¶39) and Saylor also teaches a mean light transmittance in a darkened state in this range (¶109). Motivation for Saylor is the same as Claim 7. 
Regarding Claim 21: Grasso in view of Trajkovska as in further view of Saylor discloses the invention as described in Claim 7 but does not specifically teach the CIE x and y-chromaticity in the darkened and faded states.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  There is nothing in this claim that distinguishes the structure from that of the prior art and therefore it is presumed that the structure of the prior art is capable of meeting this function.  
Regarding Claim 22: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 16, and Grasso further teaches wherein the lens further comprises a front lens element toward an item to be viewed when worn by the user (4), the front lens element having a 
Regarding Claim 2: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 22 and Grasso further teaches wherein the rear or front lens element comprises glass (¶45).  
Regarding Claim 3: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 22 and Grasso further teaches wherein the rear lens element is colored (¶50).  
Regarding Claim 23: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Saylor further teaches wherein the percentage change of the luminous transmittance is greater than or equal to about 10% (¶109). Motivation to combine is the same as Claim 7. 
Regarding Claim 24: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Saylor further teaches wherein the luminous transmittance is greater than or equal to about 35% and less than or equal to about 71% when the photochromatic pigments are in the faded state (¶109). Motivation to combine is the same as Claim 7. 
Regarding Claim 25: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Saylor further teaches wherein the luminous transmittance is greater than or equal to about 30% and less than or equal to about 50% when the photochromatic pigments are in the faded state (¶109). Motivation to combine is the same as Claim 7. 
Regarding Claim 26: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the luminous transmittance is greater than or equal to about 8% and less than or equal to about 88% when the photochromatic pigments are in the darkened state (¶17) Saylor also teaches overlapping ranges (¶109). Motivation to combine is the same as Claim 7. 
Regarding Claim 27: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the luminous transmittance is greater than or equal to about 15% and less than or equal to about 60% when the photochromatic 
Regarding Claim 28: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein a mean transmittance of the rear lens element in the wavelength range from about 200 nm to about 400 nm is greater than or equal to about 50% (¶38-39). 
Regarding Claim 29: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein a mean transmittance of the  rear lens element in the wavelength range from about 200 nm to about 400 nm is greater than or equal to about 75% (¶38-39).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 2016/0231595), previously cited, in view of Trajkovska et al. (US 2014/0093661), previously cited, as in further view of Saylor (US 2017/0315384), previously cited, and further in view of Robrahn et al. (US 6,138,286), previously cited.  
Regarding Claim 10: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 7, but does not specifically teach a thickness of the rear lens element along an optical axis of the lens is between 0.8 mm and about 1.2 mm.  However, in a similar field of endeavor, Robrahn teaches the use of a lens less than 1.5 mm thick (col 4 lines 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Grasso, Trajkovska, and Saylor with the lens thickness of Robrahn for the purpose of making a lightweight lens that does not create magnification or distortion issues (col 4 line 64-66).  Further, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPRQ 237 (CCPA 1955).   
Regarding Claim 4: Grasso in view of Trajkovska in further view of Saylor discloses the invention as described in Claim 22, but does not specifically teach a thickness of the rear or front lens element along an optical axis of the lens is between 0.8 mm and about 1.2 mm.  However, in a similar field of endeavor, Robrahn teaches the use of a lens less than 1.5 mm thick (col 4 lines 59-61).  It would have In re Rose, 105 USPRQ 237 (CCPA 1955).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/1/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims are addressed in dependency then chronological order- starting with independent claim 7 instead of dependent claim 2.